        Case 7:18-cv-06923-NSR-JCM Document 32 Filed 05/28/19 Page 1 of 2




    May 28, 2019                                                                                    Janeen M. Thomas
                                                                                                  914.872.7650 (direct)
                                                                                        Janeen.Thomas@wilsonelser.com




VIA ECF
Magistrate Judge Judith C. McCarthy
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, New York 10601-4150


                 Re:      Response to Plaintiffs’ Letter-Motion (Doc. 30)
                          Edwina Rance v. Jefferson Village Condominium No. 5 et al
                          Docket No.:       18-cv-6923
                          Our File No:      17158.00062

Dear Magistrate Judge McCarthy:

        We represent defendants Jefferson Village Condominium No. 5 (”JVC5”) and McGrath
Management Services Inc. (”McGrath”) in the above-referenced matter. This letter is submitted
in response to the letter-motion (Doc. 30) of plaintiffs Edwina Rance and Westchester Residential
Opportunities, Inc. (collectively ”Plaintiffs”) seeking an informal conference regarding an alleged
discovery dispute.

        Plaintiffs inaccurately characterize Defendants’ discovery responses as a ”blanket of
objections.” See Doc. 30. To the contrary, Defendants answered all of Plaintiffs’ Interrogatories
and identified all relevant witnesses, where appropriate, and produced more than 220 pages of
documents, bates stamped JVC000001-JVC000203 and MM000001-MM000020, in response to
Plaintiffs’ First Request for Production of Documents.

      Defendants’ discovery responses were timely served with all objections timely asserted.1
Nonetheless, defendants in good faith, are conducting a search for any additional relevant
documents and will produce same in advance of defense depositions should any additional relevant
documents become available. This comports with plaintiffs’ deposition notices demanding


1
  At Plaintiffs’ request and by agreement of counsel, Plaintiffs’ time to respond to Defendants’ discovery demands
was extended to April 3, 2019, and Defendants’ time to respond to plaintiffs’ discovery demands was extended to
April 5, 2019. It was agreed that no objections were waived by any party by extending the time to respond to
Interrogatories and Requests for Production of Documents. See emails between counsel and stipulation, annexed
collectively as Exhibit A.




7707890v.5
       Case 7:18-cv-06923-NSR-JCM Document 32 Filed 05/28/19 Page 2 of 2


production of additional material at the time of said deposition. See Deposition Notices annexed
collectively as Exhibit B.

        Further, Defendants submit that Plaintiffs’ Interrogatories were adequately responded to
and that Defendants should not be required to supplement their responses to Plaintiffs’
Interrogatories for the following reasons:

        (1) Additional information should be obtained during depositions in light of the well settled
principle that depositions are the more practical method for obtaining information. See Burns v.
Bank of Am., 2007 U.S. Dist. LEXIS 40037, at *43 (S.D.N.Y. 2007) [Local Rule 33.3 discourages
the use of interrogatories during discovery where a request for production or a deposition is a more
practical method of obtaining the information sought].

        (2) Plaintiffs served 137 Interrogatories, including all sub-parts, to JVC5 and 145
Interrogatories, including all sub-parts, to McGrath, in violation of Federal Rule of Civil Procedure
33, which limits the number of interrogatories that may be served on a party to 25, including all
subparts. Defendants timely objected to Plaintiffs’ interrogatories inter alia as exceeding the
number of permissible interrogatories, but responded to Plaintiffs’ First Set of Interrogatories,
identifying the names of potential witnesses with knowledge of information relevant to the subject
matter, where appropriate. Because Plaintiffs exceeded the maximum number of interrogatories,
Defendants should not be required to supplement those responses exceeding the maximum number
of 25 interrogatories. Reed v. Friedman Mgt. Corp, 2015 U.S. Dist. LEXIS 111822, at *19
(S.D.N.Y. 2015) [ordering service of new interrogatories that complied with FRCP and Local Civil
Rule 33.3 where interrogatories, including subparts, numbered more than 100].

       (3) Defendants maintain their objection to those interrogatories seeking inter alia
information regarding persons who requested for a person under age 55 to reside at JVC5 on the
grounds inter alia that such disclosure may violate the privacy rights of others and/or HIPAA.2
Responsive documents (with identifying information redacted) have been produced, which may
be made available for in camera review.

        We thank the Court for its attention to this matter.

Respectfully submitted,

Wilson Elser Moskowitz Edelman & Dicker LLP

/s/ Janeen Thomas

Janeen Thomas

cc:     James E. Bahamonde, Esq. (Via email: James@CivilRightsNY.com)
        Attorney for Plaintiffs




2
 See JVC5’s Response to Plaintiffs’ First Set of Interrogatories, Nos. 5, 13 and 14 (Doc. 30, Exh. 3), and McGrath’s
Response to Plaintiffs’ First Set of Interrogatories, Nos. 4 and 5 (Doc. 30, Exh. 5).

7707890v.5
